Citation Nr: 0909620	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for basal and squamous cell 
carcinoma, claimed as skin cancer, secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1954 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran's representative, in a February 2009 statement, 
raised the issue of entitlement to service connection for a 
low back disability and entitlement to a compensable rating 
for bilateral sensorineural hearing loss.  These issues have 
never been considered by the RO and, therefore, are REFERRED 
to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his current diagnoses of squamous 
cell carcinoma and basal cell carcinoma (skin cancer) is 
related to Agent Orange exposure during his military service, 
to include in-country service in Vietnam.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be established on the basis of a presumption under the 
law.  Continuous service for 90 days or more during a period 
of war, or peace time service after December 31, 1946, and 
post- service development of a presumptive disease such as 
malignant tumors to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, there exist legal presumptions 
based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307 and 
3.309(a), (e).  

In this case, the private medical records indicate treatment 
for various skin disabilities beginning in December 1999, 
over two decades after service.  The Veteran's current 
diagnoses include malignant squamous and basal cell 
carcinoma.  Although the Veteran's military records indicate 
he did in fact have in-country service in Vietnam (and, 
therefore, Agent Orange exposure is conceded), these skin 
conditions are not presumptively linked to Agent Orange 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a presumption is found inapplicable, however, 
consideration must be given of whether service connection can 
be directly attributed to service. The United States Court of 
Appeals for the Federal Circuit has held that when a Veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994). That is, none 
of the regulatory presumptions preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation. Id.
 
In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the Veteran's service treatment records 
indicate he was treated for a boil on his back in November 
1959, a cyst on the nape of his neck, which was surgically 
removed in December 1959 and a skin rash on his left forearm 
in July 1966.  Although no chronic skin disability is noted 
on the Veteran's separation examination, the Veteran clearly 
had skin abnormalities during his military service.

Again, the Veteran is currently diagnosed with squamous and 
basal cell carcinoma, malignant.  Private treatment records 
also indicate treatment for actinic keratoses, seborrheic 
keratoses, cysts and dermatitis.  

The Veteran was not afforded a VA examination to determine 
whether any of the Veteran's skin diagnoses can be attributed 
to his in-service skin treatment, exposure to Agent Orange or 
any other incident of his military service.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  With regards to the 
Veteran's claims of service connection, the Board notes that 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  For reasons outlines above, a 
VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination for the claimed 
skin condition to ascertain the Veteran's 
current diagnoses and likely etiology, to 
include whether it is at least as likely 
as not that any current diagnosis is 
related to Agent Orange exposure, his in-
service skin treatments or any other 
incident of his military service.  The 
date of onset of the skin disability 
should also be specified, if possible.  
Exposure to Agent Orange may be presumed.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology.  

2.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008). 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

